Exhibit 99.1 712 Fifth Avenue,L.P. (A New York Limited Partnership) Financial Statements as of December 31, 2015 and 2014 (unaudited) and for the year ended December 31, 2015 and for the period from November 24, 2014 through December31, 2014 (unaudited), and Independent Auditors’ Report ,L.P. (A NEW YORK LIMITED PARTNERSHIP) TABLE OF CONTENTS Page Number Independent Auditors’ Report 1 Balance Sheets as of December 31, 2015 and December 31, 2014 (unaudited) 2 Statements of Operations for the year ended December 31, 2015 and for the period from November 24, 2014 to December 31, 2014 (unaudited) 3 Statements of Changes in Partners’ Deficit for the year ended December 31, 2015 and for the period from November 24, 2014 to December 31, 2014 (unaudited) 4 Statements of Cash Flows for the year ended December 31, 2015 and for the period from November 24, 2014 to December 31, 2014 (unaudited) 5 Notes to Financial Statements 6 Exhibit 99.1 INDEPENDENT AUDITORS’ REPORT To the Partners of 712 Fifth Avenue, L.P.: We have audited the accompanying financial statements of 712 Fifth Avenue, L.P. (the “Partnership”), which comprise the balance sheet as of December 31, 2015, and the related statements of operations, changes in partners’ deficit, and cash flows for the year then ended, and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with U.S. generally accepted accounting principles; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement.
